Citation Nr: 0907729	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of the appellant as a surviving 
spouse.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1945 to 
September 1949 and from May 1952 to May 1956.  The Veteran 
died in April 2001.  The appellant claims as his surviving 
spouse.   

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 2005 decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran died in April 2001.  

2.  At the time of death, the Veteran and the appellant were 
divorced.  


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of receiving death benefits.  
38 U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 38 C.F.R. §§ 
3.50, 3.52, 3.54 (2008).   







REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§  
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004);  
VAOPGCPREC  2-2004 (March 9, 2004).  

					Legal Criteria 

Governing law provides that Dependency and Indemnity 
Compensation (DIC) benefits and non-service connected death 
pension benefits may be paid to the surviving spouse of a 
veteran if certain requirements are met.  38 U.S.C.A. §§ 
1304, 1310, 1311, 1318, 1541 (West 2002).

For VA DIC benefits purposes, the veteran must have been 
married to the appellant: (1) before the expiration of 15 
years after the period of service in which the disease or 
injury that caused the veteran's death was incurred or 
aggravated; (2) for one year or more at the time of death; or 
(3) for any period of time if a child was born of the 
marriage or was born to them before the marriage.  38 
U.S.C.A. § 1304; 38 C.F.R. § 3.54.  

The term "surviving spouse" means a person of the opposite 
sex who was married to a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2008).  In 
order to establish her status as a claimant, it must be shown 
that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  A marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage.  38 U.S.C.A. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j).  

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits. Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship. This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived. 38 C.F.R. § 3.205(a).

The state of Texas, where the Veteran and the appellant 
resided, recognizes common law marriages.  The elements of a 
common law, or informal, marriage are: (1) a man and woman 
agreed to be married; (2) after the agreement they lived 
together in Texas as husband and wife; and (3) they 
represented to others in the state that they were married.  
See Tex. Fam. Code Ann. § 2.401 (2007). The proponent of such 
a marriage may establish these elements by either direct or 
circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 
929, 932 (Tex. 1993).



        Analysis 

The appellant is seeking death benefits.  For the reasons 
explained below, the Board finds against her claim.  

Here, the record shows that the appellant and the Veteran 
divorced in January 1994.  A May 1999 bank account record 
shows that the appellant and the Veteran shared a bank 
account.  The appellant's last name on the account differed 
from the Veteran's.  The Veteran died in April 2001.  The 
death certificate listed the Veteran as divorced and the 
appellant as his ex-wife.  

In May 2007, the Veteran and appellant's daughter, E.G.D. 
reported that she considered the appellant and the Veteran 
husband and wife, and that they were generally known as 
husband and wife.  She maintained that the Veteran and 
appellant maintained a home together as husband and wife, and 
that she lived with them.  She reported that she lived with 
the appellant and that the Veteran lived there off and on for 
15 years.  E.G.D. noted that the veteran was sick for the 
last five years of his life and that she took care of him at 
night during his last two weeks and the appellant cared for 
the Veteran during the day.  G.R.S., the appellant's brother, 
maintained that he considered the appellant and the Veteran 
husband and wife, and that they were generally known as 
husband and wife.  He reported that the Veteran was confined 
to the bed for a month and that the appellant took care of 
him.  

In June 2007, C.J.C. noted in a support statement that she 
has known the appellant and the Veteran for 60 years and that 
she considered them husband and wife, and that they were 
generally known as husband and wife.  She noted that they 
were always together doing things like yard work, cleaning 
the house and building onto the house.  L.L.C. also noted in 
a support statement that he has known the appellant and the 
Veteran for 60 years and that he considered them husband and 
wife, and that they were generally considered husband and 
wife.  He noted that the Veteran and appellant were always 
doing things together like painting, building onto the house 
and doing yard work together.  L.L.C. further noted that he 
attended the Veteran and appellant's wedding and that they 
remained close throughout the years.  

Via various statements the appellant has maintained that she 
and the Veteran lived together as husband and wife especially 
from 1998 until his death in 2001.  She maintained that they 
had a joint checking account and that after the Veteran's 
death she was given title to his truck.  She reported that 
she sometimes used the Veteran's last name after they began 
living together.  The appellant has reported that she and the 
Veteran married twice and that the second divorce was in 
1994.  She reported that the Veteran moved away until 1998 
and that he moved back with her until his death.  She noted 
that they did not have any children together since they began 
living together.  The appellant has asserted that she and the 
Veteran began living together as husband and wife in 1998 and 
that they lived together continuously from that time until 
his death.  

In light of the above, the Board find against the appellant's 
claim.  Although it appears that the appellant and the 
Veteran lived together during the remaining years of his 
life, there is no showing that the Veteran and appellant were 
married.  The Board has considered the various statements 
which maintained that the Veteran and the appellant were 
generally known as husband and wife.  However, by the 
appellant's admission she married the Veteran twice and that 
their second divorce was in 1994.  The record contains a 
January 1994 divorce decree which shows that the Veteran and 
appellant divorced at that time.  The appellant has not 
maintained that she remarried the Veteran after 1994 and 
there is no marriage license in the record that shows such.  
Moreover, the Veteran's death certificate listed him as 
divorced and the appellant as his ex-wife.  

The Board notes that common law marriage is recognized as 
valid in the state of Texas.  However, to the extent that it 
could be argued that the Veteran and appellant had a common 
law marriage, the Board finds that the evidence is against 
the claim.  In Texas, there are three elements which must be 
proved in order to show that two people are married at common 
law, (1) there was an agreement to be married; (2) after that 
agreement, the couple lived together in Texas as husband and 
wife; and (3) the couple held themselves out to others as 
being married.  Russell v. Russell, 865 S.W.2d 929 (Tex. 
1993).  The appellant has maintained that she and the Veteran 
lived together continuously from 1998 until his death in 2001 
and that they shared everything and slept in the same 
bedroom.  Although the appellant has maintained that she and 
the Veteran lived together as husband and wife and that 
others regarded them as husband and wife, there is no showing 
of an agreement to be married.  The most telling evidence 
consists of the death certificate.  In the document, the 
appellant is described as the informant and it describes her 
relationship to the Veteran as the ex-wife.  We accept that 
the appellant and the Veteran were living together at the 
time of death; however, her own description as ex-wife 
establishes that she was not in a common law relationship and 
that she was not representing herself to others as married.  

As such, the appellant is not eligible for the requested 
benefit.  As there is no evidence that the appellant meets 
the criteria for recognition as the surviving spouse, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).   


ORDER

Entitlement to recognition as a surviving spouse is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


